                                          Case 5:19-cv-07170-BLF Document 12 Filed 05/06/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                            UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         KEVIN JEROME EASTER,                          Case No. 19-07170 BLF (PR)
                                  11
                                                      Petitioner,                      ORDER OF DISMISSAL
                                  12
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14     WARDEN ROBERT NEUSCHNID,
                                  15                  Respondent.
                                  16

                                  17

                                  18         Petitioner filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. §
                                  19   2254. Dkt. No. 1. On November 25, 2019, mail sent to Petitioner at Solano State Prison
                                  20   (“SSP”) by the Court was returned as undeliverable without any explanation. Dkt. No. 4.
                                  21   On December 4, 2019, mail was resent to Petitioner at SSP and returned on December 16,
                                  22   2019, with a post office sticker stating, “Return to Sender; Refused; Unable to forward.”
                                  23   Dkt. No. 5. Additional court documents were sent on December 30, 2019 and January 29,
                                  24   2020. Dkt. Nos. 6, 7, 10. On February 14, 2020, mail sent to the Petitioner at SSP was
                                  25   returned with the indication that Petitioner was “out to court.” Dkt. No. 11. To date,
                                  26   Petitioner has not communicated with the Court since filing this action.
                                  27         Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must
                                  28   promptly file a notice of change of address while an action is pending. See L.R. 3-11(a).
                                           Case 5:19-cv-07170-BLF Document 12 Filed 05/06/20 Page 2 of 2




                                   1   The Court may, without prejudice, dismiss a petition when: (1) mail directed to the pro se
                                   2   party by the Court has been returned to the Court as not deliverable, and (2) the Court fails
                                   3   to receive within sixty days of this return a written communication from the pro se party
                                   4   indicating a current address. See L.R. 3-11(b).
                                   5            More than sixty days have passed since the mail addressed to Petitioner was
                                   6   returned as undeliverable. The Court has not received a notice from Petitioner of a new
                                   7   address. Accordingly, the instant habeas petition is DISMISSED without prejudice
                                   8   pursuant to Rule 3-11 of the Northern District Local Rules.
                                   9            IT IS SO ORDERED.
                                  10   Dated: __May 6, 2020_______                            ________________________
                                                                                              BETH LABSON FREEMAN
                                  11
                                                                                              United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order of Dismissal
                                  27   P:\PRO-SE\BLF\HC.19\07170Easter_LR3-11-dism.docx

                                  28                                                      2
